In the

          United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐2753 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ALEXIS MIRANDA‐SOTOLONGO, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                 No. 13‐10107‐001 — Joe Billy McDade, Judge. 
                                  ____________________ 

           ARGUED APRIL 20, 2015 — DECIDED JUNE 28, 2016 
                     ____________________ 

  Before  WOOD,  Chief  Judge,  HAMILTON,  Circuit  Judge,  and 
DARRAH, District Judge. 
   HAMILTON, Circuit Judge. Defendant Alexis Miranda‐Soto‐
longo challenges both his conviction and his sentence for be‐
ing a felon in possession of a firearm, in violation of 18 U.S.C. 
§ 922(g)(1).  First,  he  argues  that  the  district  court  erred  in 
                                                 
      
      The Honorable John W. Darrah, of the Northern District of Illinois, 
sitting by designation.
2                                                      No. 14‐2753 

denying his motion to suppress the guns used to convict him, 
contending that the police lacked reasonable suspicion to con‐
duct the traffic stop that led to the discovery of the guns. We 
affirm the denial of the motion to suppress. The officer based 
the stop on the fact that the number on the defendant’s car’s 
temporary registration tag did not appear in the relevant law 
enforcement  database.  That  discrepancy  gave  the  officer  a 
reasonable suspicion that the car was either stolen or other‐
wise not properly registered. 
    Second,  the  defendant  argues  that  several  special  condi‐
tions  of  supervised  release  are  too  vague  and  not  justified. 
Although he did not raise these challenges in the district court 
and the conditions had often been imposed without contro‐
versy, recent decisions from this court require us to remand 
this case for reconsideration of those conditions of supervised 
release. 
I. Fourth Amendment Challenge to the Traffic Stop 
    Miranda‐Sotolongo’s encounter with the police began on 
Labor  Day,  Monday,  September  2,  2013,  when  Officer  Jared 
Johnson spotted him driving a white Cadillac on an interstate 
highway in Bloomington, Illinois. Miranda‐Sotolongo had not 
been  speeding,  swerving,  or  committing  any  moving  viola‐
tion. What caught Officer Johnson’s attention was an Indiana 
temporary vehicle registration tag that looked odd. He testi‐
fied that this tag was unlike any Indiana registration tag he 
had seen before and that in his experience temporary Indiana 
tags were normally “in the back of a window, not a piece of 
paper where the license plate normally goes.”  
    Officer Johnson decided to check the registration number 
in the relevant database. When first his own check and then a 
No. 14‐2753                                                           3

dispatcher’s separate check of the database found no record 
of the registration, Johnson made a traffic stop to investigate 
whether the tag might be a forgery designed to hide a stolen 
or  otherwise  unregistered  vehicle.  When  Officer  Johnson 
asked Miranda‐Sotolongo for his license, he admitted that he 
was driving on a suspended license. The officer arrested him. 
During a later inventory search, the police discovered the two 
guns that led to defendant’s conviction.  
    Miranda‐Sotolongo argues on appeal that the initial stop 
violated  the  Fourth  Amendment  and  that  the  district  court 
erred by denying his motion to suppress the guns as evidence. 
We review the district court’s factual findings for clear error 
and review de novo whether the stop was reasonable under the 
Fourth Amendment. See United States v. Uribe, 709 F.3d 646, 
649 (7th Cir. 2013). A traffic stop is reasonable when the officer 
has reasonable suspicion that criminal activity is afoot, see id. 
at 649–50, citing Terry v. Ohio, 392 U.S. 1, 21–22 (1968), which 
can extend to violations of traffic laws, as Uribe makes clear. 
See also Rodriguez v. United States, 575 U.S. —, 135 S. Ct. 1609, 
1614  (2015)  (routine  traffic  stop  is  more  analogous  to  Terry 
stop  than  to  formal  arrest);  Heien  v.  North  Carolina,  574  U.S. 
___, 135 S. Ct. 530, 536 (2014) (reasonable suspicion that driver 
is breaking traffic law can justify traffic stop). 
    Reasonable suspicion requires more than a hunch. The of‐
ficer must be able to identify some “particularized and objec‐
tive basis” for thinking that the person to be stopped is or may 
be about to engage in unlawful activity. United States v. Cortez, 
449 U.S. 411, 417 (1981). The Fourth Amendment requires an 
officer  making  a  stop  to  point  to  “specific  and  articulable 
facts”  that  suggest  unlawful  conduct.  See  Uribe,  709  F.3d  at 
650, quoting Terry, 392 U.S. at 21. 
4                                                      No. 14‐2753 

    The  factual  basis  for  the  stop  identified  by  the  officer 
here—and the one relied upon by the government and the dis‐
trict  court—is  that  Miranda‐Sotolongo’s  vehicle  registration 
did not appear in the law enforcement database. The district 
court reasoned that because the officer was unable to verify 
that the car was registered, he had a reasonable suspicion that 
the temporary tag was a forgery designed to mask an unreg‐
istered or stolen car.  
    Before we address that basis for the officer’s suspicion, we 
first consider Miranda‐Sotolongo’s argument that the govern‐
ment  was  not  entitled  to  rely  at  all  on  the  database  infor‐
mation to justify the stop. He argues that the actual reason he 
was  pulled  over  was  only  the  officerʹs  mistaken  belief  that 
placing a temporary paper registration tag in the  normal li‐
cense‐plate  holder  violated  Indiana  law.  At  the  suppression 
hearing, the officer testified that, in his experience, temporary 
Indiana registration tags were normally “in the back of a win‐
dow,  not  a  piece  of  paper  where  the  license  plate  normally 
goes.” This suspicion that there was something strange about 
this particular tag led the officer to check the database to ver‐
ify it.  
    Although  one  can  often  see  Indiana  temporary  registra‐
tion tags in rear windows, it is clear that Indiana law actually 
required Miranda‐Sotolongo to place the temporary paper reg‐
istration  tag  exactly  where  he  did—where  a  normal  license 
plate goes and not in the rear window. See Meredith v. State, 
906 N.E.2d 867, 872–73 (Ind. 2009). Miranda‐Sotolongo is cor‐
rect in theory, then, that if the only basis for the stop had been 
the officer’s suspicion that the display of the registration tag 
somehow  violated  Indiana  law,  we  could  uphold  the  stop 
only if the officer’s mistaken understanding of the law about 
No. 14‐2753                                                        5

how  to  display  a  temporary  tag  was  a  reasonable  one.  See 
Heien v. North Carolina, 574 U.S. —, 135 S. Ct. 530, 539 (2014) 
(“The Fourth Amendment tolerates only reasonable mistakes, 
and those mistakes—whether of fact or of law—must be ob‐
jectively reasonable.”).  
    We need not decide whether the Illinois officer’s mistaken 
view of Indiana traffic law was reasonable. Although the lo‐
cation of the tag was what first caught Officer Johnson’s eye, 
the  record  makes  clear  that  he  did  not  stop  Miranda‐Soto‐
longo’s vehicle until after two computer checks failed to verify 
that  the  vehicle  was  temporarily  registered  as  the  tag  indi‐
cated. The reason for the stop was not to investigate the place‐
ment or form of the tag but to verify that the tag was not dis‐
guising a stolen or unregistered vehicle. The fact that Indiana 
has chosen to use pieces of paper that appear easy to forge as 
temporary tags might have contributed to the officer’s suspi‐
cions. But Officer Johnson also had information that this par‐
ticular temporary tag did not appear in the database it should 
have  been  in.  Finding  reasonable  suspicion  here  would  not 
allow the police to stop just any vehicle with a temporary In‐
diana registration tag.  
    To  avoid  this  logic,  Miranda‐Sotolongo  also  argues  that 
the police were not entitled to consider the information from 
the law enforcement database in the first place. He argues that 
the information was discovered by a search that was itself un‐
reasonable  under  the  Fourth  Amendment.  In  his  view,  be‐
cause the only reason for the computer check was either a ran‐
dom “spot check” or the officer’s mistaken belief that the tem‐
porary tag did not comply with Indiana law, there was no in‐
dividualized  suspicion  of  wrongdoing  or  other  justification 
for the officer’s decision to check his registration.  
6                                                          No. 14‐2753 

    A police officer’s check of a vehicle registration in a data‐
base is not a Fourth Amendment search, as every other circuit 
that has considered this issue has held. See, e.g., United States 
v. Diaz‐Castaneda, 494 F.3d 1146, 1150–52 (9th Cir. 2007); United 
States v. Ellison, 462 F.3d 557, 561–63 (6th Cir. 2006); Olabisio‐
motosho v. City of Houston, 185 F.3d 521, 529 (5th Cir. 1999); cf. 
United  States  v.  Walraven,  892  F.2d  972,  974  (10th  Cir.  1989) 
(“Because they are in plain view, no privacy interest exists in 
license plates.”), citing United States v. Matthews, 615 F.2d 1279, 
1285  (10th  Cir.  1980).  The  registration  check  involves  only 
checking publicly displayed registration information against 
official  public  records.  We  see  no  difference  between  such 
checks and comparing, for example, a photograph of a person 
against  mug  shots  or  latent  fingerprints  against  FBI  finger‐
print records. 
    In this case, observing and recording the registration num‐
ber  was  not  a  search  within  the  meaning  of  the  Fourth 
Amendment. Nor was it a search to use the registration tag 
number (in which defendant had no reasonable expectation 
of privacy) to retrieve the registration information present in 
the law enforcement database. See Diaz‐Castaneda, 494 F.3d at 
1152;  Ellison,  462  F.3d  at  562–63;  but  see  Ellison,  462  F.3d  at 
566–71 (Moore, J., dissenting) (arguing that police use of da‐
tabases to investigate vehicles and drivers threatens privacy 
interests  to  extent  that  should  be  subject  to  Fourth  Amend‐
ment scrutiny). Because the police conducted a check of a da‐
tabase containing only non‐private information and did so us‐
ing  only  registration  information  that  could  be  seen  by  any 
member  of  the  public,  the  police  did  not  conduct  a  Fourth 
Amendment search. Regardless of whether the police had an 
articulable suspicion that Miranda‐Sotolongo was engaged in 
No. 14‐2753                                                                  7

unlawful  conduct,  they  would  be  able  to  rely  on  the  infor‐
mation obtained from that search as a basis for the stop.1  
    Miranda‐Sotolongo argues further that even if the police 
did not violate his rights by finding the absence of registration 
information in the database, that absence could not support a 
reasonable suspicion that he was violating Illinois law. Illinois 
requires vehicles driven on its roads to be registered, whether 
in Illinois itself or in the home state of an out‐of‐state driver. 
625 ILCS 5/3‐401(a); 625 ILCS 5/3‐402(B)(2)(a). For that reason, 
we and other courts have previously upheld stops based on 
the  absence  of  car  registration  information  in  the  computer 
database. See, e.g., United States v. Mounts, 35 F.3d 1208, 1213 
& n.4 (7th Cir. 1994); United States v. Cortez‐Galaviz, 495 F.3d 
1203,  1205–06  (10th  Cir.  2007);  United  States  v.  Stephens,  350 
F.3d 778, 780 (8th Cir. 2003); cf. Delaware v. Prouse, 440 U.S. 648, 
663  (1979)  (noting  that  traffic  stop  is  justified  when  there  is 
reasonable suspicion “that an automobile is not registered”).  
    Miranda‐Sotolongo  points  out  some  innocent  explana‐
tions for the vehicle’s registration not appearing in the law en‐
forcement database. For example, there could be a delay be‐
tween  a  person’s  registration  of  a  newly  purchased  car  and 
the updating of the state records. Such a delay might have ex‐
plained  the  discrepancy  here.  Miranda‐Sotolongo  was 
stopped on the Monday of a holiday weekend. In fact, Officer 
                                                 
     1 Delaware v. Prouse, 440 U.S. 648 (1979), held that police could not stop 

motorists to conduct “spot checks” of registration information, including 
database checks of cars driving by, unless the officer had a specific reason 
to suspect the motorist was engaged in criminal activity. The reasoning of 
Prouse does not extend from stopping a motorist to “spot checks” of public 
records based on the registration tags that must be displayed on a vehicle 
for all the world to see. See id. at 661. 
8                                                        No. 14‐2753 

Johnson, in explaining why he made the stop, recognized the 
possibility that the car was recently purchased (as Miranda‐
Sotolongo  told  him  it  had  been)  and  made  clear  that  he 
stopped the car to resolve the ambiguity about whether it was 
newly purchased or stolen or unregistered.  
    Police officers encounter situations of uncertain legality all 
the time. Uncertainty does not always justify a Terry stop or a 
traffic stop, which can intrude substantially on a person’s pri‐
vacy  and  dignity.  We  have  explained  that  a  “suspicion  so 
broad that [it] would permit the police to stop a substantial 
portion  of  the  lawfully  driving  public”  is  not  reasonable. 
United States v. Flores, 798 F.3d 645, 649 (7th Cir. 2015) (possi‐
bility that license plate frame covered unknown information 
on  license  plate  did  not  justify  traffic  stop);  accord,  United 
States v. Paniagua‐Garcia, 813 F.3d 1013, 1014–15 (7th Cir. 2016) 
(citing Flores, possibility that driver was using cell phone for 
unlawful texting rather than lawful phone call or other lawful 
purpose did not justify traffic stop). 
     Reasonable  suspicion,  however,  does  not  require  the  of‐
ficer to rule out all innocent explanations of what he sees. The 
need to resolve ambiguous factual situations—ambiguous be‐
cause the observed conduct could be either lawful or unlaw‐
ful—is  a  core  reason  the  Constitution  permits  investigative 
stops like the one at issue here. See Illinois v. Wardlow, 528 U.S. 
119, 125 (2000) (“Even in Terry, the conduct justifying the stop 
was  ambiguous  and  susceptible  of  an  innocent  explana‐
tion. The  officer  observed  two  individuals  pacing  back  and 
forth in front of a store, peering into the window and period‐
ically conferring. All of this conduct was by itself lawful, but 
it also suggested that the individuals were casing the store for 
No. 14‐2753                                                          9

a planned robbery. Terry recognized that the officers could de‐
tain  the  individuals  to  resolve  the  ambiguity.”)  (citations 
omitted). As the Court noted in Terry, and as the district court 
suggested in its suppression ruling here, it “would have been 
poor police work” for an experienced officer to give up an in‐
vestigation of suspicious behavior solely because that behav‐
ior  might  also  have  an  innocent  explanation.  See  Terry,  392 
U.S. at 23.  
    For that reason, a stop conducted in the face of ambiguity 
is permissible so long as it remains sufficiently probable that 
the observed conduct suggests unlawful activity. See Cortez, 
449 U.S. at 418 (“The process does not deal with hard certain‐
ties,  but  with  probabilities.”).  The  “relevant  inquiry  is  not 
whether particular conduct is ‘innocent’ or ‘guilty,’ but the de‐
gree of suspicion that attaches to particular types of noncrim‐
inal acts.” United States v. Sokolow, 490 U.S. 1, 10 (1989), quot‐
ing Illinois v. Gates, 462 U.S. 213, 243–44 n.13 (1983). 
    By  this  reasoning,  Officer  Johnson  would  not  have  been 
justified in stopping the car here merely because it had a tem‐
porary registration tag that might have been phony. But after 
he and the dispatcher had both checked the relevant database 
and  found  no  record  of  the  car’s  registration  in  Indiana,  he 
had a reasonable suspicion that justified this stop. An officer 
need not be absolutely certain; without specifying mathemat‐
ical probabilities, the degree of suspicion needed to justify a 
traffic stop is “considerably less than proof of wrongdoing by 
a preponderance of the evidence,” and “obviously less” than 
that needed for probable cause. See Sokolow, 490 U.S. at 7.  
   Officer  Johnson  had  learned  that  the  registration  infor‐
mation on Miranda‐Sotolongo’s car did not appear in the da‐
tabase specifically designed for the purpose of verifying that 
10                                                     No. 14‐2753 

information.  He  had  also  observed  that  the  registration  tag 
could  easily  have  been  a  home‐made  forgery.  In  his  view, 
these facts, taken together, meant there was a distinct possi‐
bility that the car was either unregistered or stolen. We agree. 
Although it turned out that the car was neither, Officer John‐
son had the reasonable suspicion needed to justify his initial 
detention of the defendant in the traffic stop.  
    That does not mean we would necessarily uphold such a 
stop on a different record. For example, as other courts have 
reasoned, if there were evidence that the database was unre‐
liable because a large percentage of lawfully registered cars 
with temporary registration tags did not appear in the data‐
base, the inability to verify the registration information stand‐
ing  alone  might  not  support  a  reasonable  suspicion.  See 
Mounts, 35 F.3d at 1213 n.4 (absence of database information 
might not be sufficiently probative of unlawful activity if de‐
fendant “established that a large percentage of registered au‐
tomobiles in Georgia did not appear on Georgia’s computer 
system”); Cortez‐Galaviz, 495 F.3d at 1209 (demonstrating that 
a law enforcement “database is unreliable might well form a 
persuasive basis for a suppression motion”); United States v. 
Esquivel‐Rios, 725 F.3d 1231, 1235–38 (10th Cir. 2013) (remand‐
ing for further proceedings on reliability of database in light 
of  dispatcher’s  comment  that  “Colorado  [temporary]  tags 
usually don’t return” in searches of database).  
    That is, it would be much harder for an officer to reasona‐
bly  suspect  wrongdoing  if  the  sole  basis  for  that  suspicion 
were  an  unreliable  database.  Miranda‐Sotolongo  asserts  a 
plausible theoretical basis for why the database might be un‐
reliable when it comes to temporary tags—the delay between 
registering  a  car  and  adding  that  new  data  to  the  database. 
No. 14‐2753                                                         11

His  failure  to  offer  evidence  supporting  that  theory  means, 
however,  that  we  cannot  reverse  on  the  speculative  theory 
that  this database was  too unreliable to justify  the  stop.  See 
Mounts, 35 F.3d at 1213 n.4; see also Esquivel‐Rios, 725 F.3d at 
1235 (distinguishing between evidence suggesting unreliabil‐
ity  and  mere  assertions  of  unreliability);  Cortez‐Galaviz,  495 
F.3d at 1209 (evidence that database was not reliable “might 
well form a persuasive basis for a suppression motion,” but 
argument required evidence rather than speculative possibil‐
ity).  
    Miranda‐Sotolongo argues in effect that the silence in the 
record  should  be  held  against  the  government  rather  than 
against him, citing United States v. Uribe, 709 F.3d 646 (7th Cir. 
2013). There, the government attempted to justify a stop based 
on reasonable suspicion that the defendant had been driving 
a stolen car. The sole basis for that suspicion was that the reg‐
istration  database indicated a different  color for the car. We 
doubted that an officer could reasonably infer that the color 
discrepancy was enough by itself to suggest car theft, and the 
government  offered  no  evidence  that  it  did.  We  concluded 
that the officer lacked reasonable suspicion to justify the stop. 
Id. at 652. 
    The reasoning of Uribe does not extend to the facts here. 
First,  the  inferential  step  needed  to  bridge  the  gap  between 
the observed facts and unlawful conduct seems much shorter 
here than it was in Uribe. A color discrepancy between the real 
car and the database provides a much weaker basis for infer‐
ring  the  car  is  likely  stolen  or  not  properly  registered  than 
does a car’s complete absence from the database. Vehicle own‐
ers  do  not  need  the  state’s  permission  to  repaint  their  cars. 
Second, unlike in Uribe, the government here offered evidence 
12                                                      No. 14‐2753 

that the inference of unlawful conduct was supported by Of‐
ficer Johnson’s experience. While the government might have 
strengthened  its  case  for  reasonable  suspicion  by  providing 
some  quantitative  evidence  about  the  correlation  between 
finding  no  registration  information  in  the  law  enforcement 
database and the car being either stolen or unregistered, see 
Uribe, 709 F.3d at 652, we do not believe evidence of that sort 
was required to uphold this stop. See Mounts, 35 F.3d at 1213; 
Cortez‐Galaviz, 495 F.3d at 1206. 
    The database here was not perfect, but few are. Neverthe‐
less, the law’s usual presumption of correctness of such rec‐
ords justified reasonable suspicion, at least in the absence of 
evidence  that  Officer  Johnson  could  not  reasonably  rely  on 
the absence of a registration record to support an investigative 
stop. See Esquivel‐Rios, 725 F.3d at 1235 (remanding denial of 
motion  to  suppress  where  defendant  offered  evidence  that 
dispatcher told officer that database “usually” did not include 
current information about temporary tags from state in ques‐
tion). To justify suppression, Miranda‐Sotolongo would have 
needed to offer evidence to undermine that presumption of 
correctness. He did not. The district court did not err by deny‐
ing the motion to suppress.  
II. Supervised Release Conditions 
    Miranda‐Sotolongo also challenges several special condi‐
tions of the supervised release term of his sentence, arguing 
that they are too vague and that the district court did not jus‐
tify  sufficiently  its  decision  to  impose  them.  Miranda‐Soto‐
longo  had  advance  notice  of  these  conditions  (from  the 
presentence report) and did not object to these conditions in 
the  district  court.  On  the  other  hand,  parties  need  not  take 
“exceptions” to decisions a court has already made in order 
No. 14‐2753                                                      13

to  challenge  them  on  appeal.  See  generally  United  States  v. 
Kappes, 782 F.3d 828, 843–44 (7th Cir. 2015) (discussing tension 
in  our  decisions  about  standard  of  review  for  conditions  of 
supervised  release  for  which  defendant  had  advance  notice 
and did not object or take “exception”). 
    While  the  district  court  here  followed  practices  long  ac‐
cepted in this circuit, our more recent cases require that we 
vacate the four conditions and remand for reconsideration of 
them by the district court. One condition requires defendant 
to  “refrain  from  excessive  use  of  alcohol,”  which  we  have 
treated as too vague. See, e.g., United States v. Baker, 755 F.3d 
515, 524 (7th Cir. 2014), following United States v. Siegel, 753 
F.3d 705, 715 (7th Cir. 2014). A second condition prohibits pur‐
chase,  possession,  use,  distribution,  or  administration  of 
“mood‐altering  substances,”  which  we  have  also  treated  as 
too vague. E.g., Siegel, 753 F.3d at 713, 715 (7th Cir. 2014). A 
third condition requires the defendant to undergo a program 
of substance abuse treatment involving no more than six tests 
per month to assess the use of alcohol and other illicit drugs. 
Per special condition 1, however, the appellant is permitted to 
consume alcohol, just not to excess. In Siegel, we described a 
similar condition as an “oddity” and suggested that it be clar‐
ified on remand. 753 F.3d at 716. The last special condition of 
supervised release requires Miranda‐Sotolongo to “obtain his 
GED” within the first year of his supervised release term. We 
have recently vacated that condition while saying we would 
uphold  a  condition  requiring  a  defendant  to  “seek”  a GED. 
See United States v. Thompson, 777 F.3d 368, 381 (7th Cir. 2015). 
   We  are  confident  that  the  district  court  on  remand  will 
consider  whether  to  impose  similar  but  more  narrowly  tai‐
14                                                     No. 14‐2753 

lored conditions and, if so, will explain its decisions to the ex‐
tent  required  by  our  more  recent  decisions  that  are  by  now 
familiar to all district judges in the circuit. See United States v. 
Farmer, 755 F.3d 849, 852 (7th Cir. 2015) (explaining that judges 
are required to “give a reason, consistent with the sentencing 
factors in section 3553(a), for every discretionary part of the 
sentence that the judge is imposing, including any non‐man‐
datory conditions of supervised release”). Cf. United States v. 
Lewis,  —  F.3d  —,  2016  WL  3004435  (7th  Cir.  2016)  (holding 
that  defendant  waived  objections  to  sufficiency  of  district 
court’s  explanation  of  reasons  for  supervised  release  condi‐
tions by declining invitation to raise issue). The problems here 
are narrow enough that we see no need to order a full re‐sen‐
tencing. 
    Accordingly,  the  district  court’s  denial  of  the  motion  to 
suppress is AFFIRMED, and the challenged conditions of su‐
pervised release are VACATED, and the case is REMANDED 
for reconsideration of those conditions of supervised release.